DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2/23/2022 has been entered.

Claims 1-20 are presented for examination. Claims 1, 3, 5, 6, 8, 10, 12, 14-15 and 19 have been amended. Claim 20 has been added.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as 

Specification
The disclosure is objected to because of the following informalities:
The meaning of description related to GPU partitioning at [0019] from the specification is not clear, especially “where the host OS gives up access to a portion of the resources (memory and compute units) of the device” and “prevents the host operating system from accessing the hardware”. Using GPU as example for better explaining examiner’s concern at this objection, it is not clear such GPU partitioning described by [0019] is exposing the whole GPU hardware to the LINUX virtual machine OR exposing portion of the whole GPU hardware to the LINUX virtual machine. If the GPU partitioning technique is only to expose or provide exclusively access/available only a portion or partition of the GPU hardware to the guest or LINUX virtual machine, then it is not clear that why would [0019] state “prevents the host operating system from accessing the hardware” since exposing and giving up the only portion/partition of GPU hardware to guest virtual machine does not necessarily mean the host OS gives up the whole GPU hardware or without accessing to any other portion of the whole GPU hardware. Such as, if the GPU partitioning technique is about virtualizing or partitioning the whole GPU hardware into at least two portions/partitions as similar to virtualizing a single CPU cores to two vCPU cores, then making one of the multiple GPU portions/partitions exclusively available for the guest virtual machine, then it does not necessary to mean the host OS also gives up the other GPU portions/partitions; if the host 
Appropriate correction/explanation is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding to Claim 3, Claim 3 depends on Claim 1 and Claim 3 further describes the claimed second application is another guest application operating on the guest environment. However, at lines 15-17 of Claim 1, Claim 1 describes the claimed second application is a host application operating on the host operating system. In this way, the limitation from Claim 3 conflicts with the corresponding limitation from Claim 1 (note: a software application cannot be at the same time it is also a guest application operating on the guest environment). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of examination, examiner interprets Claims 3 as the second application is a host application operating on the host operating system as same as Claim 1 required.

Regarding to Claim 12, Claim 12 is rejected under the same reason set forth in the rejection of Claim 3 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US PGPUB 20180293700 A1, hereafter Tian) in view of Baudouin et al. (US PGPUB 20150116310 A1, hereafter Baudouin), Tsirkin (US PGPUB 20190391927 A1), Rbalint (NPL named “WSL - Ubuntu Wiki”) and Lee et al. (US PGPUB 20170358278 A1, hereafter Lee).
Tian, Baudouin, Tsirkin and Rabalint were cited on the previous office action.

Regarding to Claim 1, Tian discloses: A computer device (see Figs. 3, 7 and [0049]), comprising: 
a memory (see 708 RAM, 710 ROM or Flash 712 of Fig. 7 and [0051]-[0052]);
at least one processor (see 704 processor(s) of Fig. 7 and [0051]-[0052]); 
at least one hardware acceleration device (see graphics processor 716 of Fig. 7 and [0051]-[0052]);
a graphics kernel (see [0052]. Also see kernel 104 of Fig. 3); 
a host operating system in communication with the memory, the at least one processor, and the at least one hardware acceleration device, and the graphics kernel, (see [0052]. Also see kernel 104 of Fig. 3, [0024] and [0034]. It is understood that kernel is a core of computer operating system, and thus the existence of kernel implies that the inherent existence of operating system. Note: computing device 144 is host device, and thus kernel 104 of the host is part of the host operating system), wherein the host operating system hosts a guest environment (see container 106 and VM 150 of Fig. 3 and [0034]) and establishes at least one communication channel between the guest environment and the graphics kernel (see Fig. 3 and [0034]-[0035]; “The UMD 110 may in turn communicate with an emulated GPU 122 of a KMD 114 of the host computing device 144 via a UMD-KMD interface 112 and a device node 116” and “the , and
the graphics kernel is operable to:
coordinate the use of the at least one hardware acceleration device between the guest application and the second application by sharing the at least one hardware acceleration device on a process-by-process basis between the guest application and the second application (see [0035]; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical GPU 128”).
Note: the limitation of “process-by-process basis” is a board language at the claimed invention can be considered/interpreted as application-by-application basis since Applicant’s specification contains such description “a process-by-process basis seamlessly between host processes (e.g., applications 10) and guest processes (e.g., applications 12, 14, 16, 18, 20)” at [0032]

Tian does not disclose:
wherein the guest environment is a WINDOWS subsystem for LINUX (WSL) environment,
receive a request, from a guest application operating in the guest environment, to use the at least one hardware acceleration device, wherein the graphics kernel is unware that the request originated from the guest environment;
, wherein the second application is a host application operating on the host operating system; and
send a received response from the at least one hardware acceleration device to the guest environment.
However, Baudouin discloses: A computer device (see Figs. 3, 7 and [0049]), comprising: 
a memory; at least one processor; at least one hardware acceleration device (see memory 163, CPU 161 and GPU 162 of Fig. 1);
a host operating system in communication with the memory, the at least one processor, and the at least one hardware acceleration device (see host operating system 152 of Fig. 1 and [0011]), wherein the host operating system hosts a guest environment (see virtual machine 130 of Fig. 1 and [0013]), and wherein the guest environment is a LINUX virtual machine running on WINDOWS host (see [0011]-[0012]; “The host OS 152 may be a desktop operating system such as, without limitation, WINDOWS®” and “the guest OS 132 may be Android OS®”. Based on [0011]-[0012], one of reasonable embodiments of the VM 130 is a virtual machine running Android OS at a host machine running  WINDOWS OS. Note: Android OS is a mobile OS based on a modified version of the Linux kernel which makes Android OS can also be considered as LINUX OS under BRI), and the host operating system is operable to:
receive a request, from a guest application operating in the guest environment, to use the at least one hardware acceleration device (see Figs. 1, 2,  [0017] and [0031]; “transmit a GPU-related graphic command originated from the graphic application 131 or the guest OS 132 to the virtual GPU driver 134, which may simulate a device driver that interfaces with a GPU and 
receive another request from a second application to use the at least one hardware acceleration device (see from [0012], [0017], [0031] and [0036], “the VMM 140 may support multiple virtual machines each of which may be installed with a common or different instance of operating system” and “an operating system (OS) 132 in the VM 130 to execute and support one or more applications 131”. It is understood that there is an embodiment of another application from same guest/VM or different guest/VM would issues another request for accessing/using the GPU 162 as similar described by [0017] and [0031]), wherein the second application is a host application operating on the host operating system (see [0015]; “The GLib153 may be a programming library with optimized functions that can perform graphic rendering operations. Specifically, the GLib153 may be configured to utilize the GPU driver 154 to take advantage of the hardware acceleration capabilities of the GPU 162 … a host application 151 may utilize an OpenGL compatible graphic command to interface with the GLib 153”. It is reasonable to one with ordinary skills in the art that in addition to the request from the guest application running from the guest virtual machine, the host application running on the host OS can also issue a request to the GPU 162 for requesting certain graphic rendering operations); and
send a received response from the at least one hardware acceleration device to the guest environment (see [0031]; “The GLib 153 may transmit the OpenGL ES command to the GPU 162, which in turn may calculate a current position and return the position as a graphic result to the GLib 153. Afterward, the GLib 153 may return the graphic result to the graphical application 131 using the memory-sharing mechanism as described above”).


Furthermore, Tsirkin discloses: a physical resource in a virtualized system is unware that the request originated from the guest environment (see [0045]; “the physical I/O device does not need to be made aware of a source of any specific instruction from its virtualized counterpart”. Also see [0002], the virtualized counterpart mentioned at [0045] is well-known and understood to be considered as components of guest environment like VM in a virtualized system).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of resource utilization request from virtualized guest environments from the combination of Tian and Baudouin by including feature of the physical resource in a virtualized system does not need to aware the resource request is from the virtualized guest environment from Tsirkin, and thus the combination of Tian, Baudouin and Tsirkin discloses: wherein the graphics kernel is unware that the request originated from the guest environment (see Fig. 3 from Tian and [0045] from Tsirkin. Based on Fig. 3 from Tian, the physical GPU 128 is part of the kernel 104, and thus after combining the feature of a physical resource in the virtualized system is unaware the resource request came from the virtualized guest environment from Tsirkin into the combination of Tian and Baudouin, the physical GPU 128 from Tian, i.e., part of the graphics kernel, is also unware the request 

The combination of Tian, Baudouin and Tsirkin does not disclose: 
the guest environment that is a LINUX virtual machine running on WINDOWS host is a WINDOWS subsystem for LINUX (WSL) environment;
coordinate the use of the at least one hardware acceleration device between the guest application and the host application by sharing the at least one hardware acceleration device on a process-by-process basis between the guest application and the host application.
However, Rbalint discloses: a guest environment that is a LINUX virtual machine running on WINDOWS host OS in a computer device can be WINDOWS subsystem for LINUX (WSL) environment (see first and second paragraph; “WSL(1) runs Linux binaries by implementing a Linux API compatibility layer partly in the Windows kernel” and “WSL(2) uses the Linux kernel itself in a lightweight VM”).


Furthermore, Lee discloses: coordinate the use of the at least one hardware acceleration device between the guest application and the host application by sharing the at least one hardware acceleration device on a process-by-process basis between the guest application and the host application (see Figs. 1, 4, 11, [0004], [0007], [0051]-[0052] and [0123]-[0125]; “Android and Windows OSs can share and use a graphics processing unit (GPU) via virtualization”, “simultaneously displaying execution screen images of a plurality of operating systems (OSs) executed by an electronic apparatus”, “The first OS 100 may be a host OS, and the second OS 200 may be a guest OS”, “The first application 140 may be an application program of the first OS 100 requiring processing of graphic data. The second application 240 may be an application program of the second OS 200 requiring processing of graphic data”. Also see [0047] , [0050] and [0119]; “the electronic apparatus 10 may simultaneously execute an Android OS and a Windows OS”, “the first OS 100 and the second OS 200 may be Android, Tizen, Windows, Linux, iOS, macOS, or Nucleus, etc., but embodiments are not limited thereto” and “a Windows OS may be the first OS 100 and an Android OS may be the second OS 200”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the utilizations of the GPU hardware via the request 

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin, Tsirkin, Rablint and Lee discloses: wherein the at least one hardware acceleration device is a graphics device or a compute device (see [0035] from Tian; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical GPU 128”. Also see [0031] from Baudouin; “The GLib 153 may transmit the OpenGL ES command to the GPU 162”).

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin, Tsirkin, Rablint and Lee discloses: wherein the second application is another guest application operating on the guest environment (see the rejection of Claim 1).

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin, Tsirkin, Rablint and Lee discloses: wherein the graphics kernel is further operable to coordinate the use of the at least one hardware acceleration device 

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin, Tsirkin, Rablint and Lee discloses: wherein the guest environment is the WINDOWS subsystem for LINUX (WSL) environment with an emulation of a LINUX kernel (see first and second paragraph from Rablint; “WSL(1) runs Linux binaries by implementing a Linux API compatibility layer partly in the Windows kernel”, emphasis added).

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin, Tsirkin, Rablint and Lee discloses: wherein the guest environment is the WINDOWS subsystem for LINUX (WSL) environment operating in a virtual machine with a LINUX graphics kernel (see [0035] from Tian, first and second paragraph from Rablint; “The VM 150 may also include a KMD 164” and “WSL(2) uses the Linux kernel itself in a lightweight VM).

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin, Tsirkin, Rablint and Lee discloses: wherein the guest environment is a virtual machine (see [0035] from Tian; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical GPU  ... The GLib 153 may transmit the OpenGL ES command to the GPU 162”. Note: based on Fig. 1 of Baudouin, graphic application 131 is located/running within a virtual machine).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin, Tsirkin, Rablint and Lee discloses: wherein the host operating system hosts a plurality of guest environments (see Fig. 3, [0035] from Tian, Figs. 1, 2, [0012] from Baudouin; “both containerized and VM-based applications” and “the VMM 140 may support multiple virtual machines”, emphasis added. Note: container is also be considered as guest environment for a virtualized system), and the graphics kernel is further operable to: coordinate the use of the at least one hardware acceleration device between a plurality of guest applications operating on the plurality of guest environments (see [0035] from Tian; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical GPU 128”).

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further the combination of Tian, Baudouin, Tsirkin, Rablint and Lee discloses: coordinate the use of the at least one hardware acceleration device between the plurality of guest applications operating on the plurality of guest environments and one or more host applications operating on the host operating system (see [0035] from Tian, [0007], [0124] from Lee; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical 

Regarding to Claim 10, Claim 10 is a method claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 11, the rejection of Claim 10 is incorporated and further Claim 11 is a method claim corresponds to system Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 12, the rejection of Claim 10 is incorporated and further Claim 12 is a method claim corresponds to system Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 13, the rejection of Claim 10 is incorporated and further Claim 13 is a method claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 14, the rejection of Claim 10 is incorporated and further Claim 14 is a method claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 15, the rejection of Claim 10 is incorporated and further Claim 15 is a method claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 16, the rejection of Claim 10 is incorporated and further Claim 16 is a method claim corresponds to system Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Regarding to Claim 17, the rejection of Claim 10 is incorporated and further Claim 17 is a method claim corresponds to system Claim 8 and is rejected for the same reason set forth in the rejection of Claim 8 above.

Regarding to Claim 18, the rejection of Claim 17 is incorporated and further Claim 18 is a method claim corresponds to system Claim 9 and is rejected for the same reason set forth in the rejection of Claim 9 above.

Regarding to Claim 19, Claim 19 is a product claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US PGPUB 20180293700 A1, hereafter Tian) in view of Baudouin et al. (US PGPUB 20150116310 A1, hereafter Baudouin), Tsirkin (US PGPUB 20190391927 A1), Rbalint (NPL named “WSL - .
Tian, Baudouin, Tsirkin and Rabalint were cited on the previous office action.

Regarding to Claim 20, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin, Tsirkin, Rablint and Lee disclose: the communication channel allows the guest environment to communicate with the graphics kernel using [WINDOWS] protocols (see Fig. 3, [0024] and [0035], “A UMD 110 may communicate with an emulated GPU 122 of a kernel-mode GPU driver (KMD) 114 via a UMD-KMD interface 112 and a device node 116” and “The VM 150 may be running on a hypervisor 170, which may be communicatively arranged between the VM 150 and the host computing device 144. In particular, the hypervisor 170 may be communicatively coupled to one of the emulated GPUs 122 and may facilitate the passing of control data over the control path 178 and render data over the render path 180 from the KMD 164 to the emulated GPU 122”).
The combination of Tian, Baudouin, Tsirkin, Rablint and Lee does not disclose: the communication channel uses WINDOWS protocols
However, Post discloses: the communication channel allows the guest environment to communicate with the host kernel using WINDOWS protocols (see [0067] and [0069]; “The virtual GPU driver may, in one embodiment, be a WDDM driver 1040. The driver may remote corresponding commands and data to the parent partition for rendering. A rendering process, which may be part of a render/capture/compress subsystem 1050, may perform the corresponding rendering on the GPU. For each virtual machine, there may be provided a corresponding render/capture/compress component 1050 on the host or parent partition 1000. 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the virtual UMD or KMD at the container or VM from the combination of Tian, Baudouin, Tsirkin, Rablint and Lee by including a virtual GPU driver that is Windows Display Driver Model (WDDM) driver from Post, and thus the combination of Tian, Baudouin, Tsirkin, Rablint, Lee and Post would disclose the missing limitation from the combination of Tian, Baudouin, Tsirkin, Rablint and Lee, since it would specify a particular well-known and understood driver model used in WINDOWS platform (see [0067] and [0069] from Post).

Response to Arguments
Applicant’s arguments, filled 2/23/2022, with respect to rejections of Claims 1-20 under 35 U.S.C. 103 have been full considered. New grounds of rejections were made based on the amended limitations and the arguments. In addition, Applicant is suggested to review and provide further response based on Examiner’s comments or questions on the specification objection section above and compact prosecution section below.


Compact Prosecution
For the purpose of compact prosecution, as explained above at the specification object section, Applicant is suggested to explain that whether the GPU partitioning technique described by [0019] from the specification is the host OS gives up the whole GPU hardware (and thus the host OS is prevented from access the whole GPU hardware) OR the host OS gives up only a portion/partition of the GPU hardware (since it is giving up only a portion of the GPU hardware, the host OS can still access the GPU hardware via accessing other portions/partitions of the GPU hardware). If the GPU partitioning technique is about the host OS gives up only a portion/partition of the GPU hardware to the LINUX guest virtual machine, then whether the sharing the hardware device from the specification or the claimed inventions is the host and guest share the hardware device via accessing different portions/partitions of the hardware device OR the host and guest share the hardware device via accessing same portion/partition of the hardware device. If it is sharing via accessing different portions/partitions of the hardware device, then such concept/feature is a very generic/common result of virtualizing a hardware resource into multiple virtual instances for sharing the hardware resource between the host and the guest at the virtualized system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kovacevic (US PGPUB 20200409732 A1) discloses: coordinate the use of the at least one hardware acceleration device between the guest application and the host application by sharing the at least one hardware acceleration device on a process-by-process basis between the guest Separate processes (e.g., separate host or guest virtual machines) are used to execute different instances of the same multimedia application and the multiple instances of the multimedia application executed by the different virtual machines are unaware of each other”, “application processes that execute on main OS or in the guest OS each have their own virtual address space for CPU operations and GPU rendering” and “In a native ( host OS) environment, a physical function is used by native user mode and kernel mode drivers”. Based on those descriptions, the user applications from [0083] and [0156] to share the GPU and related blocks with virtual machines are the user applications running on user mode of the host OS instead of user applications of the virtual machines).
Person et al. (US PGPUB 20150293774 A1) discloses: The plural applications that are using the accelerator as a common shared resource may comprise, for example, multiple applications within a single operating system, applications distributed across multiple virtual machines (operating systems) hosted on a single (physical) processor, applications operating on multiple physical (host) processors (whether as virtual machines or not), or any combination of this (see [0083]).
Yoo et al. (US PGPUB 20160232872 A1) discloses: the host OS 100, the first guest OS 200, and the second guest OS 300 share and use the GPU 400 via the hypervisor 110 (see [0051]).
Atsmon et al. (US PGPUB 20170039084 A1) discloses: Other common resources like GPU and other hardware accelerators may be shared between a firmware code or component of a SoC and 
Gandhi et al. (US PGPUB 20170256018 A1) discloses: a GPU gatekeeper is implemented as a Linux loadable kernel module to extend the driver of GPU and to ensure that applications can share the resources of GPU 102 in a fair and secure/protected manner (see Figs. 2, 3 and [0018]).
Garg et al. (US PGPUB 20060206300 A1) discloses: a Linux OS running inside a virtual machine on a Windows host OS (see [0007]). A Network Virtualization NDIS MUX IM driver is also provided between the physical NIC and the host VNIC to route network traffic to/from one or more guest OSes and application programs running on the host OS that need to share the physical NIC (see [0009]).
Lovinger (US PGPUB 20100185587 A1) discloses: a user running a Microsoft Windows Vista host could use Microsoft Virtual PC to run a Linux virtual machine. Such virtual machine shares the physical hardware of the host with the host operating system and with other virtual machines (see [0021]). 
Johnson (US PGPUB 20180089881 A1) discloses: a host GPU can be partitioned and assigned to separate VMs using the bus protocol (see [0124]); timing for each part of the GPU engine is available to system software and application software and the shared memory is available to applications through page mapping in the OS. In the hypervisor environment shared memory is available to the guest OS as well as the host system software (see [0128]).
Tian et al. (US PGPUB 20210263755 A1) discloses: a paravirtualization (PV) virtual display model to provide a hardware virtualized GPU (e.g., a Gen12 SR-IOV hardware virtualized GPU) the ability to directly post a guest framebuffer to the hardware local display monitor or to share the guest framebuffer with the host side (see [0148]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196